Citation Nr: 0021655	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-21 646 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral Achilles tendinitis and plantar fasciitis.

Whether a claim of entitlement to service connection for 
bilateral Achilles tendinitis and plantar fasciitis is well 
grounded.

Entitlement to service connection for bilateral Achilles 
tendinitis and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from July 1975 to 
July 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a regional office of the Department 
of Veterans Affairs (VA).  The RO entered a decision in May 
1996 determining that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for bilateral Achilles tendinitis and plantar 
fasciitis.  This appeal ensued.



FINDINGS OF FACT

1.  An October 1992 unappealed rating decision of the RO was 
the last final disallowance on the issue of entitlement to 
service connection for bilateral Achilles tendinitis and 
plantar fasciitis. 


2.  Evidence submitted subsequent to the RO's October 1992 
decision is so significant by itself or in connection with 
other evidence previously submitted that it must be 
considered in order to fairly decide the claim.

3.  The appellant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for bilateral Achilles 
tendinitis and plantar fasciitis is plausible.


4.  Bilateral Achilles tendinitis and plantar fasciitis are 
of service onset and have persisted during the years since 
service.



CONCLUSIONS OF LAW

1.  The October 1992 decision of the RO denying entitlement 
to service connection for bilateral Achilles tendinitis and 
plantar fasciitis is final.  38 U.S.C.A. § 7105 (West 1991 
and Supp. 2000); 38 C.F.R. § 3.104(a) (1999).

2.  Evidence submitted since the RO's adverse determination 
is new and material and the claim for service connection for 
bilateral Achilles tendinitis and plantar fasciitis is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  Bilateral Achilles tendinitis and plantar fasciitis were 
incurred in service.  38 U.S.C.A. §§ 5107, 1131 (West 1991); 
38 C.F.R. § 3.303(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records disclose that no foot defects were 
noted when the veteran was examined in April 1975 for service 
entrance.  Subsequently, several treatment notations reflect 
that the veteran complained of heel pain, and the diagnoses 
included Achilles tendinitis.  An additional diagnosis was 
cavus foot type.  Limited duty profiles, precluding marching 
or running, were assigned in February 1976 because of 
bilateral Achilles tendinitis.  Treatment notations, dated in 
1976, reflect that the veteran was initially provided with 
heel lifts; later, foot impressions were obtained so that 
balanced orthoses could be constructed.  When the veteran was 
examined in April 1979 by the podiatry service, it was found 
that he had a moderately high arched foot type with pain over 
the plantar fascia.  The impression was plantar fasciitis.  
Limited duty profiles, precluding marching or running, were 
assigned in April 1979 because of bilateral plantar 
fasciitis.  On an examination in May 1979 for service 
separation, the feet were evaluated as normal.  The 
physician's assessment was that plantar fasciitis had 
produced no complications or sequelae.

A VA examination was performed in April 1987.  The veteran 
reported that he had first begun to have pain in the heels of 
both feet, during service, in early 1976.  He indicated that 
he was put on waivers at the time and was given arch 
supports.  His arch supports had reportedly worn out over the 
years.  He remarked that, while the arch supports remained 
effective, he had not experienced too much trouble with the 
feet; however, they had worn out and he now had increased 
foot pain.  On VA podiatric evaluation in June 1987, a pes 
cavus foot drop was observed.  The impression was that a pes 
cavus or high-arched foot was resulting in more stress placed 
on the first and fifth metatarsal heads.  

Based on the evidence cited above, the RO entered a rating 
decision in July 1987 which denied service connection for a 
bilateral foot condition.  It was determined that the 
bilateral Achilles tendinitis and plantar fasciitis were 
acute and transitory conditions.  The veteran was informed of 
that rating decision by letter dated July 30, 1987.  He did 
not appeal within the one year prescribed period.

In a statement dated in April 1992, Sheila J. Brooks, M.D., 
foot surgeon, related that she had evaluated the orthopedic 
and neurologic status of the veteran's feet.  The impressions 
were chronic plantar fasciitis; chronic ankle sprain; and 
bilateral short 1st metatarsal leading to increased forefoot 
valgus and foot pronation.

Based on the evidence cited above, the RO entered a rating 
decision in June 1992 1987 which determined that the veteran 
had not provided evidence, both new and material, to reopen a 
claim of service connection for a bilateral foot disorder.  
The veteran then submitted letters from friends and family 
members, received in August 1992, which were cumulatively to 
the effect that he had not had foot problems before service; 
that foot problems had begun while he was in the military; 
and that they had continued after he left service.  Based on 
the previously referenced evidence, the RO again declined to 
reopen a claim for service connection for a bilateral foot 
disorder by a rating decision entered in October 1992.  

The veteran was informed of each of the above two rating 
decisions by letters, dated, respectively, June 15, 1992 and 
October 29, 1992.  The October 29, 1992 letter advised that 
the bilateral Achilles tendinitis and plantar fasciitis were 
acute and transitory conditions, and had not produced 
disabling residuals.  The veteran did not appeal either 
decision within the one year prescribed period.

In September 1995, the veteran submitted an application to 
reopen his claim of entitlement to service connection for a 
bilateral foot disorder.  Received in support of that 
application was an undated statement from L. S. Horwitz, DPM.  
The veteran provided a history of foot pain which had begun 
during service.  Current findings and impressions were nerve 
entrapment; severe Achilles tendinitis, secondary to nerve 
entrapment; and anterior compartment muscular atrophy due to 
antalgia.  The examiner described the veteran's foot problems 
as "service connected disability."  

In a statement dated in March 1997, the veteran reiterated 
earlier statements made in support of his application to 
reopen a claim of service connection for a bilateral foot 
disorder.  He related that he his foot problems, including 
Achilles tendinitis and plantar fasciitis, were manifested 
while he was in service; that he was granted waivers from 
marching and running because of foot problems; and that foot 
problems had persisted during postservice years.

In a letter dated June 12, 1997, Dr. Horwitz advised that he 
had had an opportunity to review the veteran's medical 
history while in the air force.  He recited the veteran's 
service dates as spanning the period from June 1975 to June 
1979.  According to the podiatrist, during the period in 
question, the veteran developed chronic Achilles tendinitis, 
along with parafasciitis.  This happened after he had been in 
military boots and had walked long distances.  On several 
occasions during service, he had been treated on a 
conservative basis using orthoses and injections.

Dr. Horwitz went on to note that the present complaints were 
referable to plantar fasciitis and Achilles tendinitis.  It 
was the physician's opinion that the current foot disorders 
were due to micro trauma that the veteran received while 
walking and wearing improper shoes orthotics.  Since no 
direct care was given to this problem, it would not be 
unusual to find that problem continuing on a chronic basis.  
The physician concluded that he had no difficulty in 
understanding that there was a relationship between chronic 
present complaints and those complaints voiced during 
service.

A VA podiatric examination was performed in August 1997.  The 
examiner noted that he had last examined the veteran in 1987.  
He referred to findings by Dr. Brooks that the veteran had 
chronic plantar fasciitis, chronic ankle sprain, and 
bilateral shortening of the first metatarsal leading to 
pronation.  He stated that he disagreed with Dr. Brook's 
findings since the veteran had a supinated rather than a 
pronated foot.  The VA podiatrist conducted a physical 
examination, and clinical findings were recorded.  The 
assessment was that the veteran had a congenital abnormality 
identified as a pes cavus type foot.  

Added to the record in April 1998 were clinical notations, 
dated June 11, 1997, apparently from Dr. Horwitz.  They 
reflect diagnoses of Achilles tendinitis and plantar 
fasciitis.  


II.  Legal Analysis

A.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim of Entitlement to Service Connection for 
Achilles Tendinitis and Plantar Fasciitis

Under applicable legal criteria, an unappealed rating 
decision of the RO is final.  38 U.S.C.A. § 7105 (West 1991 
and Supp. 2000); 38 C.F.R. § 3.104(a) (1999).  However, a 
claim may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits .  
Evans v. Brown, 9 Vet.App. 273 (1996).  The October 1992 RO 
decision was the last final disallowance of the claim.  
Accordingly, the question now before the Board is whether new 
and material evidence, warranting a reopening of the 
appellant's claim, has been added to the record since the 
October 1992 denial.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(which overruled the legal test previously used to determine 
the "materiality" element of the new and material evidence 
test) now requires a three-step process for reopening claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the new 
Elkins test, the VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the VA may then proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been fulfilled.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 
1991).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1999).

Evidence which was of record at the time of the RO's October 
1992 decision denying service connection for bilateral foot 
disorders showed that inservice complaints of foot discomfort 
were attributed to various foot conditions, including 
Achilles tendinitis and plantar fasciitis.  However, the 
separation physical examination, performed in May 1979, did 
not show any chronic manifestations of either Achilles 
tendinitis and plantar fasciitis.  A VA podiatrist, who 
examined the veteran in June 1987, attributed the veteran's 
foot pain to a cavus-type foot, a condition other than 
Achilles tendinitis and plantar fasciitis.  A private foot 
surgeon, who examined the veteran in April 1992, did find 
chronic plantar fasciitis.  However, her report does not 
contain any history regarding the veteran's foot complaints, 
nor does the report provide any date as to the onset of the 
veteran's chronic plantar fasciitis.  On the record available 
in October 1992, the RO determined that Achilles tendinitis 
or plantar fasciitis, noted during service, were acute and 
transitory conditions which resolved without having produced 
residual impairment.  


Evidence which was added to the record subsequent to the RO's 
October 1992 decision shows that the veteran was examined by 
a private podiatrist, Dr. Horwitz, who determined that the 
veteran had several foot disorders, including Achilles 
tendinitis and plantar fasciitis.  Dr. Horwitz provided two 
statements which, cumulatively, serve to link the veteran's 
foot disorders to inservice experiences.

In all, evidence added to the claims file since the RO's 
October 1992 decision is both new and material since it is 
neither cumulative nor redundant and since it bears directly 
and substantially upon the matter under consideration.  It is 
new since the above-referenced statements from Dr. Horwitz 
were not previously of record.  Additionally, the additional 
evidence is material since the statements from the private 
podiatrist tend to suggest both service onset of Achilles 
tendinitis and plantar fasciitis, as well as the chronicity 
of inservice Achilles tendinitis and plantar fasciitis.  It 
should be noted that the statements from Dr. Horwitz are 
based on both the veteran's history and on the podiatrist's 
clinical observations.  In any event, as noted above, the 
statements must be presumed credible for the purpose of 
determining the sufficiency of evidence to reopen a claim of 
service connection.  Accordingly, as the additional evidence 
is both new and material, the appellant's claim is reopened.  
The Board must now consider whether the appellant's reopened 
claim is well-grounded.  


B.  Whether the Current Claim for Service Connection for a 
Achilles Tendinitis and Plantar Fasciitis is Well Grounded

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  In determining whether a claim is 
well-grounded, the Board is required to presume the 
truthfulness of evidence.  Robinette v. Brown, 8 Vet.App. 69 
(1995).  

Three discrete types of evidence must be present in order for 
an appellant's claim for service connection to be well-
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis;  (2) There 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence;  and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498 (1995).  

The Board notes that all three requirements set forth in 
Caluza must be met in order for a claim to be well-grounded.  
The first requirement of Caluza is satisfied since there is 
competent medical evidence that the veteran currently has 
bilateral Achilles tendinitis and plantar fasciitis.  The 
second Caluza requirement is met in that the veteran, as a 
lay person, is competent to state that he experienced 
inservice symptoms of foot pain, and indeed, service 
department examiners did attribute complaints of foot pain to 
Achilles tendinitis and plantar fasciitis.  In addition, the 
third Caluza requirement, that there be a nexus between 
inservice disease or injury and a current disability, is met 
since Dr. Horwitz has linked current foot disorders, 
including Achilles tendinitis and plantar fasciitis, to the 
veteran's experiences in service.  As all Caluza requirements 
have been met, the claim for service connection for Achilles 
tendinitis and plantar fasciitis is found to be well-
grounded.


C.  Service Connection for Achilles Tendinitis and Plantar 
Fasciitis

Here, the report of a VA podiatrist initially appears to 
refute the finding of a private physician and foot surgeon, 
Dr. Brooks, who stated that the veteran has chronic plantar 
fasciitis.  The VA podiatrist's reasons for contradicting the 
findings of Dr. Brooks are supported by a rationale based on 
the podiatrist's clinical findings.  Accordingly, the 
podiatrist's rationale seems plausible.  At the same time, 
however, Dr. Brooks assessment of chronic plantar fasciitis, 
finds further support in two statements, from Dr. Horwitz, 
the podiatrist who is actually treating the veteran.  
Moreover, Dr. Horwitz, lends increased credence to Dr. Brooks 
earlier comments as to the both the existence and chronicity 
of plantar fasciitis, by specifically linking the veteran's 
chronic foot disorders to military service.  Additionally, 
Dr. Horwitz concluded that the veteran's Achilles tendinitis 
had its onset in service and had persisted chronically during 
postservice years.

Although the VA podiatrist has provided a rationale for his 
conclusion that the veteran does not have plantar fasciitis, 
the Board finds it noteworthy that the podiatrist gave no 
indication that a review had been made of the claims folder.  
However, Dr. Horwitz reports that he reviewed the veteran's 
medical history, and details provided in the narrative from 
Dr. Horwitz also suggest that the history he recounted could 
have been based on a review of the veteran's claims folder.  
Moreover, the rationale supporting the opinions offered by 
Dr. Horwitz appears, at minimum, to be just as cogent as that 
offered by the VA podiatrist.  

In all, it is the Board's determination that evidence 
favorable to the claim is at least in balance with evidence 
unfavorable to the claim.  There is an approximate balance of 
positive and negative evidence regarding the issue on appeal, 
so as to warrant application of the doctrine of benefit of 
doubt.  38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, with 
resolution of benefit of the doubt, service connection for 
bilateral Achilles tendinitis and plantar fasciitis is 
warranted.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral Achilles tendinitis and 
plantar fasciitis has been submitted.  To this extent, the 
appeal is granted.  

The claim of entitlement to service connection for bilateral 
Achilles tendinitis and plantar fasciitis is well grounded.  
To this extent, the appeal is granted.

Entitlement to service connection for bilateral Achilles 
tendinitis and plantar fasciitis is granted.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


